Per Curiam.

This was an action by Crull against Zehnor upon promissory notes for the payment of 207 dollars. The defendant’s answer contains three paragraphs. The *548first is a general denial. The second and third set np new matter in defense of the action, to which the plaintiff replied. Defendant demurred to the replies; but his demurers were overruled. Verdict for the plaintiff. New trial j’efused, and judgment.
O. P. Morton, J. Kibbey, M. Wilson, C. H. Test, and J. M. Wilson, for the appellant.
J. S. Newman and J. P. Siddall, for the appellee.
The action of the Court in overruling the demurrers is assigned for error; but as no exception to that ruling appears to have been taken in the Circuit Court, the objection to the replies cannot be raised in this Court. 8 Ind. R. 96. —9 Id. 117. Another objection is raised to the ruling of the Court, by assignment of error; but the appellant has faffed to notice the point made in a brief; hence it will be considered as waived. Rule 28. — Ind. Dig. 722.
The judgment is affirmed with 5 per cent, damages and costs.